Title: [Diary entry: 18 November 1785]
From: Washington, George
To: 

Friday 18th. Thermometer at 49 in the Morning—54 at Noon and 50 at Night. Morning clear & serene—a white Frost and ground froze—Ice an eighth of an Inch thick. Wind at No. Wt. & pretty fresh untill the afternoon when it was almost calm. Began to take up a number of small Pines to replace the dead ones in my wilderness. Got them with much dirt about the Roots. Took an Account of the Horses, Cattle & Sheep at Home. viz. 
Horses
Magnolia—an Arabian	1
Nelson . Riding Horse	1
Blewskin . Ditto	1	2
height	age
Partner . A Bay	15	12	For the Chariot
Ajax . lightr. Bay	15	11
Chatham . dull Bay	15	8
Valiant . Yellowh. Bay	14¾	16
English . Bay	15	very old
McIntosh . Bay	14½	9
Careless . Bay	14½	5
Young . Bay	8
Dragon . Black 	15	6	Waggn. Hors.
Jolly . Ditto	15	14
Chichester . Bay	14½
Jock . Grey	14¼	5	4
Black . Mare dray	15	old	Cart H.
Black . Horse Ditto	14	old
used in Tumblers	2

A Brown Bay	14	6	Hacks
Chevalier 	dull bay	14½
Brown Bay	Muddy hole
Columbus	br[own] Do.	14	4
Total	21
Cattle
Working Oxen	old	2
Ditto Do	young	2	4
Cows from Camp	4
Rivr. Plantn.	8
Dogue run Do.	6
Ferry Do.	3	21
Bull	1
In all	26
 Note. One of the Cows that came from the River Plantn. (making the above, 9) got mired this Fall and died, and of the above, the 4 Cows from Camp—two from the Ferry—three from Dogue run—and one from the Neck are ordered to be detained here—and all the rest to be sent to their respective places. 
Sheep
Weathers	40
Ewes	sucking Lambs	4
Lambs	for killing	4	48
 Began to take up my summer Turnips at the House. Got abt. half up to day. Sent to Mr. Digges for Papaw Bushes to replace the dead ones in my Shrubberies. Coming late I had not time to plant them but put the Roots in the ground until tomorrow. Planted the two duke Cherries—sent me by Major Jenifer in the two gardens—one under each Wall, abt. 30 feet from the Garden Houses—and planted the Bury & 2 St. Germain Pairs also sent me by him in the No. Garden—new part thereof—one of each kind on the circular Walk and the other two on the Strait walk. Put the Box with the Magnolia, & other exotics from So. Carolina and that with the Kentucke Coffee tree under a bush cover in the open part of the Green Ho[use] and began to cover the Palmetto Royal at the Front gate with Brush with the leaf on—but got a small part only South of the gate & South part thereof done before night. 